Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The references fail to teach, disclose, or suggest, either alone or in combination, regarding Claim 1, the spring ring including at least two lugs, each lug being configured to be elastically and radially engaged with the toothing of the toothed ring in at least one position of the bezel, wherein the at least two lugs are offset from each other by an offset angle, the or each offset angle between two successive lugs having a value different from an integer sub-multiple of 360 degrees, such that, in each position of the bezel, only one lug is elastically and radially engaged with the toothing of the toothed ring; regarding Claim 17, each lug being configured to be elastically and radially engaged with the toothing of the toothed ring in at least one position of the bezel; wherein the at least two lugs are offset from each other by an offset angle, the or each offset angle between two successive lugs having a value different from an integer sub-multiple of 360 degrees, such that, in each position of the bezel, only one lug is elastically and radially engaged with the toothing of the toothed ring and in combination with the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cattaneo et al. (US Patent No. 9,348,315) discloses a timepiece (110) having a rotating bezel system, similar to Applicant’s claimed invention, intended to be rotatably mounted on a middle part (CA) of a watch case (111) inside which is housed a timepiece movement (113) which extends in a plane, comprising a rotating bezel (11L), a toothed ring (RB1) having a toothing (DRB1) provided with a plurality of teeth regularly distributed over an edge of the toothed ring, and a spring ring (B2) which extends in a plane in which it is capable of deforming elastically along a radius, the spring ring cooperating elastically with the toothed ring, the toothed ring and the spring ring being held in an axial direction perpendicular to the plane of the movement in the bezel, either the toothed ring or the spring ring being arranged to be angularly joined to the rotating bezel, and the other being arranged to be angularly joined to the case middle.
Cuche et al. (US Patent No. 5,822,279) discloses a timepiece having a rotating bezel system, similar to Applicant’s claimed invention, intended to be rotatably mounted on a middle part (4) of a watch case (6) inside which is housed a timepiece movement (not shown) which extends in a plane, comprising a rotating bezel (2), a toothed ring (22) having a toothing provided with a plurality of teeth regularly distributed over an edge of the toothed ring, and a spring ring (8) which extends in a plane in which it is capable of deforming elastically along a radius, the spring ring cooperating elastically with the toothed ring, the toothed ring and the spring ring being held in an axial direction perpendicular to the plane of the movement in the bezel, either the toothed ring or the spring ring being arranged to be angularly joined to the rotating bezel, and the other being arranged to be angularly joined to the case middle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWIN A. LEON/Primary Examiner, Art Unit 2833